On the sixteenth day of February, the Circuit Court rendered a judgment against the defendants for the sum of $389, and directed certain property, theretofore attached, to be sold and the proceeds applied toward the payment of the judgment, costs and accruing costs. The costs item amounted to $29.60.
On the fifteenth day of May, 1925, the defendants served and filed their notice of appeal, and on the same date filed their undertaking on appeal with Elizabeth Maunula and Ernest E. Maunula as sureties. Since that time nothing has been done in the prosecution of this appeal, nor has any extension of time for filing the transcript been obtained.
The plaintiffs now come into court and move to affirm the judgment on account of the abandonment of the appeal.
It is therefore ordered that the judgment of the lower court be affirmed, and the plaintiffs have judgment against the defendants and their sureties, aforesaid, for the sum of $389, and the further sum of $29.60, costs in the lower court, and also the costs and disbursements of this court; the cause to be remanded to the lower court with directions to enforce this judgment.
MOTION TO AFFIRM. JUDGMENT ALLOWED. *Page 533